Citation Nr: 18100384
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-28 669A
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE	
Entitlement to an initial rating in excess of 30 percent for ischemic heart disease status post myocardial infarction with angina is remanded for additional development.
The Veteran had active service from June 1968 to June 1970.  This matter is on appeal from a February 2012 rating decision.
The Veteran was last afforded a VA examination of his ischemic heart disease in February 2012.  The evidence of record indicates that his disability may have worsened since his last VA examination.  The Board finds that he should be afforded a new examination of his ischemic heart disease in order to determine the current nature and severity of this service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
 
The matter is REMANDED for the following actions:
1.   Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected ischemic heart disease status post myocardial infarction with angina.  The Veterans claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.
2. After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
 
 
CAROLINE B. FLEMING
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A.M.Clark, Counsel

